Citation Nr: 0703717	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-15 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss, evaluated as 10 percent disabling on 
and after October 15, 2006.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
disability of the cervical spine.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
disability of the left elbow.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
March 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 decision by the RO.  In March 
2006, the veteran and his wife appeared and testified at the 
RO during a video conference hearing held before the 
undersigned, who was in Washington, D.C.  A transcript of 
that hearing is of record.

The veteran was born in September 1921, and is currently 85 
years old.  After the March 2006 video conference hearing, 
the undersigned granted a motion to advance the veteran's 
case on the Board's docket pursuant to 38 U.S.C.A. 
§ 7107(a)(2) and 38 C.F.R. § 20.900(c).

In May 2006, the Board granted the veteran's claim for 
service connection for tinnitus and denied his claim for 
service connection for a disability of the left ankle.  The 
remaining issues on appeal, listed above, were REMANDED for 
additional development.  The requested development is now 
complete.


FINDINGS OF FACT

1.  Prior to October 15, 2006, the veteran had level IV 
hearing acuity in the right ear, and level II hearing in the 
left ear.

2.  As of October 15, 2006, the veteran is shown to have 
level VIII hearing acuity in the right ear, and level II 
hearing in the left ear.
 
3.  The veteran did not file a notice of disagreement within 
one year of the notification of an April 1997 rating decision 
by which service connection for a disability of the neck and 
left elbow was denied.

4.  The evidence received since April 1997 does not relate to 
an unestablished fact necessary to substantiate the veteran's 
claims and is duplicative and redundant of previously 
submitted evidence.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating 
for bilateral hearing loss prior to October 15, 2006 have not 
been met; nor have the criteria for a rating in excess of 
10 percent been met for the period on and after October 15, 
2006.  38 U.S.C.A. § 1155, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.85, 4.86, 4.87 
(2006).

2.  Evidence received since the April 1997 rating decision is 
not new and material with respect to the claim of entitlement 
to service connection for a disability of the cervical spine 
and does not serve to reopen the claim.  38 U.S.C.A. §§ 5103, 
5103A 5108 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156 
(2006).

3.  Evidence received since the April 1997 rating decision is 
not new and material with respect to the claim of entitlement 
to service connection for a disability of the left elbow and 
does not serve to reopen the claim.  38 U.S.C.A. §§ 5103, 
5103A, 5108 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks a higher evaluation for his service-
connected hearing loss.  He also seeks to establish service 
connection for disabilities of his left elbow and cervical 
spine.

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Ordinarily, notice with respect to each of these 
elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify.  By way of VCAA notice letters sent to 
the veteran in April 2004 and May and September 2006, the RO 
informed the veteran of the information and evidence required 
to substantiate his claims, including his claims to reopen.  
See, e.g., Kent v. Nicholson, 20 Vet. App. 1 (2006).  He was 
notified of his and VA's respective duties for obtaining the 
information and evidence, and he was asked to submit any 
pertinent evidence in his possession.

Although some of the required notice was not provided until 
after the veteran's claim was initially adjudicated, the 
claim has since been re-adjudicated in a supplemental 
statement of the case, thereby correcting any defect in its 
timing.  See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  No further corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have records of post-service 
treatment, and he has been afforded two VA audiometric 
examinations in connection with the matter on appeal.  He has 
not identified, and/or provided current releases for, any 
other relevant evidence that exists and can be procured. The 
Board acknowledges that the veteran has not been afforded a 
VA compensation examination and/or medical opinion in 
connection with his left elbow and cervical spine claims.  
However, a medical examination and/or opinion is not in order 
in the context of a claim to reopen filed on or after August 
29, 2001 unless new and material evidence has been received.  
See, e.g., Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (Applicability Dates); 38 C.F.R. § 3.159(c)(4)(iii) 
(2005).  Consequently, the Board finds that no further 
development action is required.

II.  The Merits of the Veteran's Claims

A.	Evaluation of Hearing Loss

1.  Schedular Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

Hearing loss is normally rated on the basis of controlled 
speech discrimination tests (Maryland CNC), together with the 
results of puretone audiometry tests.  See 38 C.F.R. § 4.85 
(2006).  Ordinarily, the results of these tests are charted 
on Table VI, as set out in the Rating Schedule, to determine 
the appropriate Roman numeral designation (I through XI) to 
be assigned for the hearing impairment in each ear.  These 
numeric designations are then charted on Table VII to 
determine the rating to be assigned.  Id.  See, e.g., 
Lendenmann, 3 Vet. App. at 349 (indicating that evaluations 
of hearing loss are determined by a mechanical application of 
the rating schedule).

Certain patterns of hearing loss are evaluated somewhat 
differently.  However, the provisions relating to these 
alternative methodologies apply only when the examiner 
certifies that use of the speech discrimination test is not 
appropriate; when the puretone threshold at 1000, 2000, 3000, 
and 4000 Hertz is 55 decibels or more; or when the puretone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  Id. §§  4.85(c), 4.86.

Following a review of the relevant evidence in this case, and 
the applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the assignment of a 
compensable rating for the veteran's hearing loss prior to 
October 15, 2006.  The record shows that the veteran 
underwent a VA audiometric examination in May 2004.  Testing 
at that time revealed puretone thresholds of 40, 65, 65, and 
80 decibels in the veteran's right ear and 15, 40, 60, and 65 
decibels in his left ear at 1,000, 2,000, 3,000, and 4,000 
Hertz, respectively.  (The average of these thresholds is 
62.5 for the right ear and 45 for the left ear.)  
Additionally, he had speech discrimination scores of 82 
percent in the right ear and 88 percent in the left.  Under 
38 C.F.R. §§ 4.85, 4.86(a), and Tables VI and VIa, these 
results correspond to level IV acuity for the right ear and 
level II acuity for the left ear; which, in turn, warrants no 
more than a noncompensable rating under Table VII.

The Board also finds that the preponderance of the evidence 
is against the assignment of a rating in excess of 10 percent 
after October 15, 2006.  The record shows that the veteran 
underwent a VA audiometric examination on that date.  Testing 
at that time revealed puretone thresholds of 45, 65, 75, and 
90 decibels in the veteran's right ear and 35, 50, 65, and 70 
decibels in his left ear at 1,000, 2,000, 3,000, and 4,000 
Hertz, respectively.  (The average of these thresholds is 
68.75 for the right ear and 55 for the left ear.)  
Additionally, he had speech discrimination scores of 50 
percent in the right ear and 84 percent in the left.  Under 
38 C.F.R. §§ 4.85, 4.86(a), and Tables VI and VIa, these 
results correspond to level VIII acuity for the right ear and 
level II acuity for the left ear; which, in turn, warrants no 
more than a 10 percent rating under Table VII.



2.  Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2006).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's hearing loss 
claim should be referred for consideration of an 
extraschedular evaluation, and has concluded that no such 
referral is warranted.  The record does not show that he has 
been hospitalized for problems with hearing loss, and there 
is nothing in the record to suggest that his disability 
picture is so exceptional or unusual as to render impractical 
the application of the regular schedular standards.

B.  Claims to Reopen

Service connection for a left elbow disorder and a cervical 
spine disorder, claimed as residuals of an in-service injury, 
was denied via rating decision in April 1997.  The veteran 
was notified of this determination and of his appellate 
rights but did not file a notice of disagreement within one 
year of his notification.  The determination became final.  
See 38 U.S.C.A. § 7105(c) (West 2002) (prior unappealed 
decisions of the RO are final).  However, if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108 (West 
2002); Manio v. Derwinski, 1 Vet. App 145 (1991).  Whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim.  38 
U.S.C.A. § 5108 (West 2002); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

New evidence is existing evidence not previously submitted to 
agency decisionmakers while material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2006).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  

At the time of the April 1997 rating decision, the evidence 
included statements from the veteran relating to an in-
service head/neck injury and sprained elbow as well as the 
veteran's service medical records.  Also of record was a 
March 1997 VA examination report with radiographic evidence 
that showed the veteran was diagnosed with osteoarthritis of 
the cervical spine and left elbow.

Evidence received since April 1997 includes testimony from 
the veteran and his spouse at a hearing before the 
undersigned in March 2006.  However, lay assertions cannot 
serve as the predicate to reopen a claim.  Hickson v. West, 
11 Vet. App. 374 (1998).  Moreover, the veteran's assertions 
were already considered at the time of the previous 
determination and are cumulative.  See Bostain v. West, 11 
Vet. App. 124 (lay hearing testimony which is cumulative of 
previous contentions which were considered by the 
decisionmaker at the time of the prior final disallowance is 
not new evidence).  Also of record are various VA medical 
records, to include a September 2004 X-ray report showing 
severe advanced kyphosis with associated degenerative 
arthrosis involving the mid to lower cervical spine as well 
as a response from a private medical provider indicating the 
veteran was seen in the 1990s (but no records were available 
for submission).  However, medical evidence describing the 
veteran's current condition is not material to the issue of 
service connection.  See Morton v. Principi, 3 Vet. App. 508 
(1992).  

As the unestablished fact-evidence the veteran was clinically 
diagnosed with a disability of the neck or left elbow as the 
result of an in-service injury or disease- remains 
unestablished by the evidence received since 1997, the Board 
finds the evidence submitted since the April 1997 rating 
decision is not new and material and does not serve to reopen 
the appellant's claims of entitlement to service connection 
for a disability of the cervical spine or of the left elbow.  
Until the appellant meets his threshold burden of submitting 
new and material evidence sufficient to reopen the claims, 
the benefit of the doubt doctrine does not apply.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

An initial compensable rating for bilateral hearing loss 
prior to October 15, 2006 is denied; a disability rating in 
excess of 10 percent on and after October 15, 2006 is also 
denied.

The application to reopen claims for service connection for 
disabilities of the left elbow and cervical spine is denied.



____________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


